Citation Nr: 0309663	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION


Appellant represented by:	The American Legion





INTRODUCTION

The appellant had active service from August 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
for service-connection for post-traumatic stress disorder 
(PTSD).  


REMAND

In December 2002, the Board undertook additional development 
on the claim, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  It appears that this development is not 
yet completed.  However, the United States Court of Appeals 
for the Federal Circuit recently invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  Accordingly, the development requested by the Board 
must be carried out by the RO, to include giving the veteran 
notice of the provisions of the VCAA, followed by the RO's 
readjudication.  

The veteran argues that he has PTSD as a result of his 
service in Vietnam.  In December 2000 and September 2001, the 
RO requested details of the claimed stressors.  In a stressor 
statement, dated in January 2001, and in a letter, dated in 
September 2001, he claimed that he has PTSD as a result of 
the following stressors as a crewmember of a C-130 in 
missions over Vietnam and Cambodia on TDY. 1) witnessing the 
death of enemy soldiers on the ground through a scope; 2) 
hauling body bags containing American casualties; and 3) 
being shot at with anti-aircraft weapons.  In a letter, dated 
in September 2001, the veteran indicated that he had mail and 
photos which would confirm his service in Vietnam and 
Thailand.  He should be given the opportunity to submit that 
evidence.

The veteran's personnel records lists his military occupation 
specialty as aircraft maintenance specialist.  It does not 
show that he has received awards or decorations which 
establish combat service, or service in Vietnam or Cambodia, 
nor is there any objective evidence currently in the claims 
file which establishes participation in combat or service in 
Vietnam or Cambodia while on TDY.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 138-150 (1997); 
West (Carlton) v. Brown , 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Accordingly, additional 
development is required, as directed below.  

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2002) are fully 
met.  

2)  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
since his separation from service.  
Obtain records from each health care 
provider the appellant identifies.

3.  The RO should request the veteran to 
submit the photos and mail, to which he 
referred in his letter dated in September 
2001.  

4) The record indicates that the veteran 
was treated for psychiatric symptoms by 
Thomas C. Stinnett, M.D., #5 St. Vincent 
Circle, Suite 302, Little Rock, AK., 
72205 during the period from separation 
from service to the present.  The RO 
should make arrangements to obtain all 
treatment records.

5) The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO should 
provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran: participating in combat while 
serving on TDY as a C-130 crew chief on 
missions over Vietnam and Cambodia, to 
include transporting dead bodies.  The RO 
should provide USASCRUR with copies of 
the veteran's personnel records showing 
service dates, duties, and units of 
assignment.

6) If, and only if, it is determined that 
the veteran participated in combat, or 
that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include post-traumatic stress disorder.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressor(s) relied upon to support 
the diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

7)  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD.  If the 
RO's decision is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


